DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 21, 2022 has been entered.
 
Status of the Claims
Claims 1-21 are pending in the current application.
Claims 17-20 are withdrawn from consideration in the current application.
Claim 1 is amended in the current application.

Response to Arguments
Applicant's remarks and amendments filed on December 22, 2021 and entered on January 21, 2022 have been fully considered.
Applicant asserts that presently amended claim 1 distinguishes over the broadest interpretation of Namkung’s display device.
This is not persuasive for the following reasons.  New grounds of rejection are set forth below to reflect the present claim amendments.  Although Namkung is still utilized in the rejection of claim 15, Namkung is only utilized as a secondary teaching reference to establish that it is well known and well within the abilities of those skilled in the art to form display device layers made with polyaryletherketone materials (Namkung, [0035]-[0038]).
Applicant argues that Kuroda does not cure the deficiencies of Namkung discussed above, because Kuroda’s base material has a different structure than the base film of Namkung, and Kuroda is directed to a conductive sheet that provides electrical connection at an outer edge of a display surface.
This is not persuasive for the following reasons.  New grounds of rejection are set forth below to reflect the present claim amendments, where Namkung is no longer relied upon as a primary reference.  Note that while Kuroda does not disclose all the features of the present claimed invention, Kuroda is used as a teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981).  Rather this reference teaches a certain concept, and in combination with the other applied prior art, establishes a prima facie case of obviousness over the presently claimed invention.  Kuroda is combined with newly applied Kim and Song, because Kuroda teaches that is well 
Applicant argues that Loy does not cure the deficiencies of Namkung discussed above, because Loy’s flexible substrates in combination with Namkung would produce a display device having a base protective layer positioned only at a peripheral area of a display on a same surface where a transistor is disposed rather than extending to cover a surface of a substrate of the display panel where a transistor is not disposed.
This is not persuasive for the following reasons.  New grounds of rejection are set forth below to reflect the present claim amendments, where Namkung is no longer relied upon as a primary reference.  Note that while Loy does not disclose all the features of the present claimed invention, Loy is used as a teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981).  Rather this reference teaches a certain 
Applicant argues that Edman does not cure the deficiencies of Namkung discussed above.
This is not persuasive for the following reasons.  New grounds of rejection are set forth below to reflect the present claim amendments, where Namkung is no longer relied upon as a primary reference.  Note that while Edman does not disclose all the features of the present claimed invention, Edman is used as a teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981).  Rather this reference teaches a certain concept, and in combination with the other applied prior art, establishes a prima facie case of obviousness over the presently claimed invention.  Edman is combined with newly applied Kim and Song, because Edman teaches that it is well known and well within the abilities of those skilled in the art to apply a 

Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6-8, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0352834 A1) in view of Song et al. (WO 2017/082654 A1, herein US 2018/0258332 A1 utilized as English language equivalent for all citations).
Regarding Claim 1, Kim teaches a flexible display device comprising a display panel (display area DA) including display components (TFT+140+155+180+360+240+ 600) and barrier/buffer layers (i.e. substrate 301+302) that provide a flat surface (i.e. a first surface) for the pixel circuits and the thin film transistors (TFTs) to be formed on (Kim, [0002]-[0008], [0099]-[0109], Figs 11, 14).  Kim further teaches a base film structure (i.e. substrate layers 110+111+112+113, supporting member 400, protection films 300+300a+300b) that is disposed on and extends to cover an opposite surface (i.e. a second surface) of the barrier/buffer layers (substrate 301+302), where the barrier/buffer layers (substrate 301+302) are disposed between the TFTs and the base 

    PNG
    media_image1.png
    630
    777
    media_image1.png
    Greyscale

Kim – Figure 14

    PNG
    media_image2.png
    505
    553
    media_image2.png
    Greyscale

Kim – Figure 11
Kim teaches substrate layers 110+111+112+113 (i.e. a first layer) may include polyimide (an imide-based polymer) or polyethylene terephthalate (a polyester polymer) materials (Kim, [0031]); but remains silent regarding the substrate layers having a modulus of 1-10 GPa.
Song, however, teaches a flexible optical laminate and image display device, where the optical laminate comprises two substrates each having a tensile modulus in the range from 2,000-7,500 MPa (2-7.5 GPa), where the material for the substrates includes polyester-based and imide-based films (Song, Abstract, [0008]-[0018], [0025]-[0031], [0049]-[0062]).  Song’s tensile modulus range is completely encompassed within the claimed range of 1-10 GPa, and therefore, completely satisfies the claimed range (see MPEP 2131.03).
Since Kim and Song both disclose flexible optical display devices comprising substrates formed of similar polymer materials, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have 
Regarding Claim 2, modified Kim further teaches each of the substrate layers 110+111+112+113 (a first layer) and the protection films 300+300a+300b (a second layer) can be formed of polyimide (Kim, [0031], [0050], [0059], [0086]; Song, [0029]).
Regarding Claim 3, modified Kim further teaches the metal support member 400 (i.e. a metal layer) can include stainless steel or an Invar (iron-nickel alloy) material (Kim, [0050], [0059]-[0062], [0092]-[0093], Fig 11).
Regarding Claim 6, modified Kim further teaches the second layer (protection films 300+300a+300b) can have a thickness between 5-250 µm (Kim, [0068]).  Modified Kim’s thickness range for the second layer completely encompasses the claimed range of 7-15 µm, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).  Modified Kim’s first layer (substrate layers 110+111+112+113) can have a thickness between 10-200 µm (Song, [0029]-[0031]; Kim, [0099]).  Modified Kim’s thickness range for the first layer overlaps with the claimed range of 7-15 µm, and therefore, establishes a prima facie case of obviousness over the claimed range (see MPEP 2144.05, I).
Regarding Claim 7, modified Kim further teaches the first layer (substrate layers 110+111+112+113) and the second layer (protection films 300+300a+300b) can both 
Regarding Claim 8, modified Kim further teaches the first layer (substrate layers 110+111+112+113) and the second layer (protection films 300+300a+300b) can each be formed of different materials; for example the first layer can be formed of polyester such as polyethylene terephthalate and the second layer can be formed of polyimide (Kim, [0031], [0050], [0059], [0086]; Song, [0029]).
Regarding Claim 12, modified Kim further teaches the display device is flexible (Kim, [0002]-[0008]).  Modified Kim also teaches the display device is bendable, and can receive and absorb tensile (stretchable) and compression (compressible) stresses (Kim, [0005]-[0006], [0033], [0051], [0078], [0085]).  In view of the foregoing, one of ordinary skill in the art would readily understand that a display device designed for flexing and bending without breakage necessarily includes materials arranged in a structure that possesses compressibility and stretch-ability to some degree (see MPEP 2143).
Regarding Claim 13, modified Kim further teaches the display device is an organic light emitting panel or a liquid crystal display panel (Kim, [0002]-[0003], [0029]).
Regarding Claim 14, modified Kim further teaches each of the substrate layers 110+111+112+113 (a first layer) and the protection films 300+300a+300b (a second layer) can be formed of polyimide (Kim, [0031], [0050], [0059], [0086]; Song, [0029]).  Modified Kim further teaches the metal support member 400 (a metal layer) can include an Invar (iron-nickel alloy) material (Kim, [0050], [0059]-[0062], [0092]-[0093], Fig 11).  It would have been obvious to one of ordinary skill in the art to have formed embodiments .
Claims 4, 5, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0352834 A1) in view of Song et al. (WO 2017/082654 A1, herein US 2018/0258332 A1 utilized as English language equivalent for all citations) as applied to claim 1 above, and further in view of Kuroda et al. (JP 2017001390 A, herein English machine translation utilized for all citations).
Regarding Claims 4 and 5, modified Kim teaches the display device as discussed above for claim 1.  Modified Kim further teaches the second layer (protection films 300+300a+300b) can have a thickness between 5-250 µm (Kim, [0068]), and the first layer (substrate layers 110+111+112+113) can have a thickness between 10-200 µm (Song, [0029]-[0031]; Kim, [0099]).  
Modified Kim remains silent regarding the thickness of the metal layer (as required by claim 5), and the thickness of the metal layer being greater than the sum total of the first and second layers (as required by claim 4).
Kuroda, however, teaches a display device comprising a conductive sheet and base substrate including a resin film and a metal layers; where the resin film is formed of a polymer having modulus of preferably 2-7 GPa and having thickness of 5-20 µm to ensure mechanical strength and shape stability; and where the metal layer having 
Since modified Kim and Kuroda both disclose display devices comprising base films including polymer and metal layers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized Kuroda’s resin and metal layer thicknesses to form modified Kim’s layers to yield a layer structure that achieves sufficient mechanical strength and shape stability as taught by Kuroda (Kuroda, [0018]-[0020], see MPEP 2143).  Furthermore, one of ordinary skill in the art would have readily understood that employing layers with Kuroda’s resin and metal layer thicknesses would necessarily yield embodiments having a metal layer having a thickness (such as 20 µm) that is greater than the total sum thickness of a first layer (having thickness such as 10 µm) and second layer (having thickness such as 5 µm) (see MPEP 2144.05, I, MPEP 2143).
Regarding Claim 9, modified Kim teaches the display device as discussed above for claim 1.  Modified Kim teaches the base film structure may be a laminate of two or more layers (substrate layers 110+111+112+113, supporting member 400, protection films 300+300a+300b; Kim, [0092]-[0093], [0099]-[0102], Figs 11, 14).
Modified Kim remains silent regarding a metal layer including a first metal layer, a second metal layer, and a third layer positioned between the first and second metal layers.
Kuroda, however, teaches a display device comprising a base substrate including a resin film positioned between two metal layers that suppresses curl, provides good shape, and exhibits good shape stability (Kuroda, [0001], [0016]-[0020]).
Since modified Kim and Kuroda both disclose display devices comprising base films including polymer and metal layers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized Kuroda’s base substrate as modified Kim’s metal layer to yield a base film structure that suppresses curl, provides good shape, and exhibits good shape stability as taught by Kuroda (Kuroda, [0018]-[0020]; see MPEP 2143).
Regarding Claim 10, modified Kim teaches the first and second metal layers include a same material (Kuroda, [0007], [0011], [0016], [0019]; Kim, [0092]; see MPEP 2143).
Regarding Claim 11, modified Kim teaches the first and second metal layers may include different materials that include stainless steel and/or Invar (Kim, [0092]; see MPEP 2143).
Claims 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0352834 A1) in view of Song et al. (WO 2017/082654 A1, herein US 2018/0258332 A1 utilized as English language equivalent for all citations) as applied to claims 1 and 3 above, and in further view of Loy et al. (US 2011/0311789 A1).
Regarding Claims 14 and 21, modified Kim teaches the display device as discussed above for claims 1 and 3.  Modified Kim further teaches each of the substrate layers 110+111+112+113 (i.e. a first layer) and the protection films 300+300a+300b (i.e. a second layer) can be formed of polymers (such as polyimides; Kim, [0031], [0050], [0059], [0086]; Song, [0029]).  Modified Kim further teaches the metal support member 
Modified Kim remains silent regarding a metal layer that includes Invar having an iron-nickel alloy ratio of 63.5 wt% iron and 36.5 wt% nickel as required by claim 21.
Loy, however, teaches a flexible substrate for flexible electronics comprising metal films that include FeNi (Invar FeNi36; 64 wt% iron and 36 wt% nickel) alloys and polymeric sheets that include polyimide (Loy, [0005]-[0006], [0013]-[0020], [0024]-[0026], [0051]-[0054]).
Since modified Kim and Loy both disclose flexible substrates for electronics that comprise polyimide layers and a metal layer formed of an Invar alloy, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized Loy’s Invar alloy to form modified Kim’s metal layer to yield a base protective layer that exhibits flexibility, mitigates potential contamination and failure, and possesses a readily adaptable shape as taught by Loy (Loy, [0009]-[0020], [0024], [0051], MPEP 2143).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0352834 A1) in view of Song et al. (WO 2017/082654 A1, herein US 2018/0258332 A1 utilized as English language equivalent for all citations) as applied to claim 1 above, and further in view of Namkung et al. (US 2015/0077953 A1).
Regarding Claim 15, modified Kim teaches the display device as discussed above for claim 1.  Modified Kim further teaches each of the substrate layers 110+111+112+113 (i.e. a first layer) and the protection films 300+300a+300b (i.e. a 
Modified Kim remains silent regarding the second layer including polyaryletherketone.
Namkung, however, a display device comprising a display panel including a display panel substrate and a base protective layer (base film) (Namkung, [0006]-[0012], [0023]-[0024], [0032]-[0038], Fig 4).  Namkung further teaches the base protective layer includes a first layer, a second layer, and a metal layer disposed between the first and second layers (Namkung, [0023]-[0024], [0032]-[0038], Fig 4).  Namkung teaches the first and second layers have an elastic coefficient (modulus) from about 10 MPa to 200 GPa (0.01 to 200 GPa) to prevent the occurrence of cracks and failure when the display is bent and to provide enhanced display reliability (Namkung, [0006], [0012], [0032], [0035]-[0037]).  Namkung teaches the base protective layer has organic layers that can both include polyimide or polyetheretherketone (i.e. a polyaryletherketone) and the metal layer (Namkung, [0035]-[0038], Fig 4).  It would have been obvious to one of ordinary skill in the art to have formed embodiments having a first layer of polyimide and a second layer of polyetheretherketone (i.e. a polyaryletherketone) from the finite list of suitable organic materials disclosed by Namkung (Namkung, [0035]-[0038], MPEP 2143).
Since modified Kim and Namkung both disclose display devices comprising layer structures formed of polymers (such as polyimides, polyetherketones, or the like) and a metal layer, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized Namkung’s .  
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0352834 A1) in view of Song et al. (WO 2017/082654 A1, herein US 2018/0258332 A1 utilized as English language equivalent for all citations) as applied to claim 1 above, and in further view of Edman et al. (US 5667851).
Regarding Claim 16, modified Kim teaches the display device as discussed above for claim 1.
Modified Kim remains silent regarding an adhesive layer not positioned between the metal layers and the first and second layers, and remains silent regarding a reactive group on the surface of the metal layer that is directly bonded to reactive groups on the surfaces of the first and second layers.
Edman, however, teaches a method of improving adhesion between polyimide layers and metal layers without the use of an adhesive by introducing reactive functional groups to the layer surfaces by applying surface treatments, where the polyimide and metal laminates are useful in electronic and electrical applications (Edman, Cols 2-3, Col 5 Lines 33-67, Col 6-7, Col 8 Lines 1-21).
Since modified Kim and Edman both disclose polyimide layers disposed on metal layers for electronic devices, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized Edman’s adhesion improving methods to form modified Kim’s polyimide and metal layer structure 

Conclusion
The prior art made of record that is considered pertinent to Applicant's disclosure, but that is not presently relied upon includes: Lee et al. (US 2016/0190522 A1) that teaches a flexible display device comprising a display panel with transistors and a substrate and a multilayer support layer/support member structure.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI D STRAH whose telephone number is (571)270-7088.  The examiner can normally be reached on Mon thru Fri 9AM - 6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.


/Eli D. Strah/Primary Examiner, Art Unit 1782